Bleckley, Judge.
1. "What would be a reasonable salary for services performed by the plaintiff in the line of his special business, may be shown by witnesses who have employed him or been employed with him, and have seen the results of his skill, and who know his professional standing, although the witnesses are not experts, and although they know nothing of the particular services sued for, except from a general *246description of the same contained in the interrogatories in answer to which their evidence is given. That testimony from such sources might be of little weight, would not render it inadmissible, the witnesses giving, with their opinion, the reasons on which it is founded. Such evidence is barely admissible. Doubtless it ought to weigh no great deal with the jury. It goes rather to what the plaintiff is capable of earning, than to what he has actually earned in serving the defendant.
2. When the only point ruled by the supreme court on a previous writ of error in the same case was, that the finding of the jury was excessive in amount, the official report of that decision should not be read to the jury on the new trial, as argument or otherwise, unless the evidence be the same on the latter as it was on the former trial. The jury should act on the evidence before them, and not on that which was before a previous jury. Even if the evidence was the same, it is doubtful whether the opinion of this court, any more than that of the superior court, ought to be used to overbear the independent thought of the jury in fixing the amount for which their verdict should be rendered on the facts proved. There is no presumption that a second jury would go to any excess because the first did.
3. When, at the time an officer of a corporation accepts his appointment and enters upon his duties, there is a bylaw in force (of which he has knowledge) to the effect that the compensation of each officer is to be fixed by the president and directors, he is (in the absence of any express agreement to the contrary) to be understood as consenting to serve for whatever rate of compensation the president and directors, in a fair and honest execution of the by-law, may establish. If he should serve for a period, long or short, before the president and directors had fixed any salary for his position, he would, by his own choice, anticipate their action; and at whatever time, during his continuance in office, they might act, he would be bound thereby, both as to the past and the future. Were they to decline or un*247reasonably postpone proper action in tbe premises, he would have the remedy of mandamus to oblige them to a performance of duty. But if the disbursing officer of the corporation desired to pay him on any basis, other than that contemplated by the by-law, he would have no right to do it, since the by-law is obligatory alike upon all the officers and members of the corporation. Such a by-law is not only within the legal competency of the corporation to establish, but is eminently right and proper. The record shows that it was adopted, not only with the plaintiff’s consent, but at his suggestion.
Judgment reversed.